Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 03/25/2022.
   Status of the claims:
Claims 1, 4-5, 8, 11-12, 15, 18, have been amended.
Claims 6, 13, 19 have been canceled.
Applicant’s arguments, see Remarks pages 7-9, filed 03/25/2022, with respect to the rejection of claims 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Escuti et al. (US 20110242461 A1) necessitated by the claim amendment
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification should include description of the following limitations for claims 1, 8, 15 “receiving a scanning beam at a scanning mechanism, the scanning beam including a first beam of light and a second beam of light at symmetric offset angles to a longitudinal axis of the scanning mechanism the first beam of light and the second beam of light being linearly polarized, the scanning mechanism comprising: a Faraday rotator; a first quarter wave plate configured to impart a circular polarization to the first beam of light and the second beam of light; a scanning mechanism having a longitudinal axis, comprising: a Faraday rotator  configured to receive a scanning beam including a first beam of light and a second beam of light at symmetric offset angles to the longitudinal axis, the first beam of light and the second beam of light being linearly polarized; a first quarter wave plate configured to impart a circular polarization to the first beam of light and the second beam of light; a Lidar system including a scanning mechanism having a longitudinal axis, the scanning mechanism: a Faraday rotator configured to receive a scanning beam including a first beam of light and a second beam of light at symmetric offset angles to the longitudinal axis, the first beam of light and the second beam of light being linearly polarized; a first quarter wave plate configured to impart a circular polarization to the first beam of light and the second beam of light; ”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “receiving a scanning beam at a scanning mechanism, the scanning beam including a first beam of light and a second beam of light at symmetric offset angles to a longitudinal axis of the scanning mechanism the first beam of light and the second beam of light being linearly polarized, the scanning mechanism comprising:
 a Faraday rotator; 
a first quarter wave plate configured to impart a circular polarization to the first beam of light and the second beam of light”.
Claim 8 recites the limitation “a scanning mechanism having a longitudinal axis, comprising: a Faraday rotator  configured to receive a scanning beam including a first beam of light and a second beam of light at symmetric offset angles to the longitudinal axis, the first beam of light and the second beam of light being linearly polarized; a first quarter wave plate configured to impart a circular polarization to the first beam of light and the second beam of light”.
Claim 15 recites the limitation “a Lidar system including a scanning mechanism having a longitudinal axis, the scanning mechanism: a Faraday rotator configured to receive a scanning beam including a first beam of light and a second beam of light at symmetric offset angles to the longitudinal axis, the first beam of light and the second beam of light being linearly polarized; a first quarter wave plate configured to impart a circular polarization to the first beam of light and the second beam of light”
 These limitations are not found to be supported by the written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106125445 A) in view of Fells et al. (US 20210263358 A1) and Escuti et al. (US 20110242461 A1).
Regarding claim 1, Wang teaches a method of scanning an object with a Lidar system, comprising: 
receiving a scanning beam at a scanning mechanism, the scanning beam including a first beam of light (and a second beam of light at symmetric offset angles) to a longitudinal axis of the scanning mechanism the first beam of light (and the second beam of light) being linearly polarized, the scanning mechanism comprising: 

a Faraday rotator (the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path…); 
Wang fails to explicitly teach but Fells teaches a liquid crystal between two quarter wave plates with an incident light beam passes through a scanning mechanism (Fig. 5a, para [149].  See also, figs. 20-21)
configured to impart a circular polarization to the first beam of light (and the second beam) of light (Fig. 5a, para [149], first quarter wave plate 13); 
that deflects the first beam of light (and the second beam of light) from the longitudinal axis based on a rotation direction of the circular polarization (Fig. 5a, LC 15, Para [149]; para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [144] A voltage source 3 is provided to control the tilt angle of the LC layer); and Page 2 of 13 P046250-US-NPApplication No.: 16/120,969 Response to Non-Final Office Action 
configured to impart a linear polarization on the first beam of light (and the second beam of light) from the first deflection stage (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8);
It would have been obvious to modify Wang’s system, in view of Fells, such that to have a liquid crystal between 2 quarter wave plates  to convert circular polarized light linear or vice versa which is an inherent function of the quarter wave plate (https://en.wikipedia.org/wiki/Waveplate, Two common types of waveplates are the half-wave plate, which shifts the polarization direction of linearly polarized light, and the quarter-wave plate, which converts linearly polarized light into circularly polarized light and vice versa. A quarter-wave plate can be used to produce elliptical polarization as well.).
Wang, as modified in view of Fells, fails to explicitly teach receiving a scanning beam at a scanning mechanism, the scanning beam including a first beam of light and a second beam of light at symmetric offset angles to a longitudinal axis of the scanning mechanism the first beam of light and the second beam of light being linearly polarized.
However, Escuti shows a first polarization grating configured to polarize and diffract incident light into first and second beams having different polarizations and having different directions of propagation than that of the incident light (Fig. 1, para [6], [62]).
It would have been obvious to combine Wang’s system with Escuti because it does no more than predictable results of having a acquiring more data/information of the scene such that the system can be used to reduce errors. 
By combining Wang, Fells, and Escuti it would have been obvious to have receiving a scanning beam at a scanning mechanism, the scanning beam including a first beam of light and a second beam of light at symmetric offset angles to a longitudinal axis of the scanning mechanism the first beam of light and the second beam of light being linearly polarized
Regarding claim 4, Wang, as modified in view of Fells and Escuti, teaches the method of claim 1, further comprising receiving a reflected beam at the scanning mechanism (The scanning mechanism shows in claim 1 by combining Wang, Fells and Escuti), wherein the reflected beam passes [[is]] from the scanning mechanism (The scanning mechanism shows in claim 1 by combining Wang, Fells and Escuti) to a polarized beam splitter to be directed to [[the]]a detector (Wang, Fig. 1, the reflected light enters the scanning mechanism, as described in claim 1 after combining Wang, Fells and Escuti, arrives at  the polarizing beam splitting prism and reaches the CCD detector).
Regarding claim 5, Wang, as modified in view of Fells and Escuti, teaches the method of claim 4, wherein the scanning beam is incident on the polarized beam splitter with a first polarization direction (Wang, the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation) and the reflected beam is incident on the polarized beam split with a second polarization direction (Wang, the reflected light enters the Faraday polarization apparatus, Faraday polarization apparatus and rotating 45 degrees the polarization direction of reflected light along the light transmission direction anticlockwise, so arrive at the polarizing beam splitting prism, and the P direction).

Regarding claim 8, Wang teaches a Lidar system for a vehicle, comprising: 
a scanning mechanism having a longitudinal axis (Fig.1), comprising: 
a Faraday rotatorconfigured to receive a scanning beam including a first beam of light (and a second beam of light at symmetric offset angles to the longitudinal axis), the first beam of light (and the second beam of light )being linearly polarized (the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation. See 112 (a) rejection above).
Wang fails to explicitly teach but Fells teaches a liquid crystal between two quarter wave plates with an incident light beam passes through a scanning mechanism (Fig. 5a, para [149].  See also, figs. 20-21)

a first quarter wave plate configured to impart a circular polarization to the first beam of light (and the second beam of light) (Fig. 5a, para [149], first quarter wave plate 13); 
a first deflection stage configured to that deflects the first beam of light (and the second beam of light) from the longitudinal axis based on a rotation direction of the circular polarization (Fig. 5a, LC 15, Para [149]; para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [144] A voltage source 3 is provided to control the tilt angle of the LC layer. See also, Figs. 20-21); and 
a second quarter wave plateconfigured to impart a linear polarization on the first beam of light (and the second beam of light) from the first deflection stage (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8)

It would have been obvious to modify Wang’s system, in view of Fells, such that to have a liquid crystal between 2 quarter wave plates  to convert circular polarized light linear or vice versa which is an inherent function of the quarter wave plate (https://en.wikipedia.org/wiki/Waveplate, Two common types of waveplates are the half-wave plate, which shifts the polarization direction of linearly polarized light, and the quarter-wave plate, which converts linearly polarized light into circularly polarized light and vice versa. A quarter-wave plate can be used to produce elliptical polarization as well.).
Wang, as modified in view of Fells, fails to explicitly teach a scanning mechanism with multiple beam
However, Escuti shows a first polarization grating configured to polarize and diffract incident light into first and second beams having different polarizations and having different directions of propagation than that of the incident light (Fig. 1, para [6], [62]).
It would have been obvious to combine Wang’s system with Escuti because it does no more than predictable results of having a acquiring more data/information of the scene such that the system can be used to reduce errors. 
Regarding claim 11, Wang, as modified in view of Fells and Escuti, teaches  the Lidar system of claim 8, further comprising a polarized beam splitter configured to direct a reflected beam received at the scanning mechanism to a 
Regarding claim 12, Wang, as modified in view of Fells and Escuti, teaches  the Lidar system of claim 11, wherein the scanning beam is incident on the polarized beam splitter with a first polarization direction (Wang, the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation) and the reflected beam is incident on the polarized beam split with a second polarization direction (Wang, the reflected light enters the Faraday polarization apparatus, Faraday polarization apparatus and rotating 45 degrees the polarization direction of reflected light along the light transmission direction anticlockwise, so arrive at the polarizing beam splitting prism, and the P direction).

Regarding claim 15, Wang teaches a vehicle, comprising: a Lidar system including a scanning mechanism having a longitudinal axis (Fig. 1), the scanning mechanism: 
a Faraday rotator configured to receive a a scanning beam including a first beam of light (and a second beam of light at symmetric offset angles to the longitudinal axis), the first beam of light (and the second beam of light )being linearly polarized (the laser is connected to the polarizing dispersion prism, S light direction of the laser and the polarization dispersion prism of the laser output are the same, S-polarized light through the Faraday polarization apparatus, transmission along the optical path, the polarization direction for 45 degrees rotation. See 112 (a) rejection above).
Wang fails to explicitly teach but Fells teaches a liquid crystal between two quarter wave plates with an incident light beam passes through a scanning mechanism (Fig. 5a, para [149].  See also, figs. 20-21)
a first quarter wave plate configured to impart a circular polarization to the first beam of light (and the second beam of light) (Fig. 5a, para [149], first quarter wave plate 13); 
a first deflection stage configured to that deflects the first beam of light (and the second beam of light) from the longitudinal axis based on a rotation direction of the circular polarization (Fig. 5a, LC 15, Para [149]; para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [144] A voltage source 3 is provided to control the tilt angle of the LC layer. See also, Figs. 20-21); and 
a second quarter wave plateconfigured to impart a linear polarization on the first beam of light (and the second beam of light) from the first deflection stage (Fig.5a, second quarter wave plate 23, para [149] and [150]: lines 1-8)

It would have been obvious to modify Wang’s system, in view of Fells, such that to have a liquid crystal between 2 quarter wave plates  to convert circular polarized light linear or vice versa which is an inherent function of the quarter wave plate (https://en.wikipedia.org/wiki/Waveplate, Two common types of waveplates are the half-wave plate, which shifts the polarization direction of linearly polarized light, and the quarter-wave plate, which converts linearly polarized light into circularly polarized light and vice versa. A quarter-wave plate can be used to produce elliptical polarization as well.).
Wang, as modified in view of Fells, fails to explicitly teach a scanning mechanism with multiple beam
However, Escuti shows a first polarization grating configured to polarize and diffract incident light into first and second beams having different polarizations and having different directions of propagation than that of the incident light (Fig. 1, para [6], [62]).
It would have been obvious to combine Wang’s system with Escuti because it does no more than predictable results of having a acquiring more data/information of the scene such that the system can be used to more accurately determine the relative position between the vehicle and the object (reduce errors). 
Regarding claim 18, Wang, as modified in view of Fells and Escuti, teaches the vehicle of claim 15, further comprising a polarized beam splitter configured to direct a reflected beam received at the scanning mechanism to a 
Regarding claim 20, Wang, as modified in view of Fells and Escuti, teaches the vehicle of claim 15, wherein the first deflection stage is one of a plurality of deflection stages (Fig. 3F, Element 310, Para [51]-[52]), wherein each deflection stage selects a rotation direction for the polarization vector of the circularly polarized-scanning beam in order to achieve a selected deflection angle for the circularly polarized-scanning beam. (Fig. 3F, Element 360, Para [51]-[52]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to a large deflection angle and high-performance resolution.


Claims 2-3, 7, 9-10, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106125445 A) in view of Fells et al. (US 20210263358 A1), Escuti et al. (US 20110242461 A1) and Hall et al. (US 20190075281).
Regarding claim 2, Wang, as modified in view of Fells and Escuti, teaches  method of claim 1, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fells, para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Wang, as modified in view of Fells and Escuti, fails to explicitly teach but Hall teaches a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction (Fig.3E, PG 354, para [49] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [49]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to detect distances at various direction/ wider deflection angle.
Regarding claim 3, Wang, as modified in view of Fells, Escuti and Hall, teaches the method of claim 2, wherein the liquid crystal half-wave plate selects the rotation direction based on a voltage applied to the liquid crystal half-wave plate (Fells, para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Regarding claim 7, Wang, as modified in view of Fells and Escuti, fails to explicitly teach but Hall the method of claim 1, wherein the first deflection stage is one of a plurality of deflection stages (Fig. 3F,  Element 310, Para [51]-[52]), further comprising selecting the rotation direction for the polarization vector of the circularly-polarized-scanning beam at each of the plurality of deflection stages to achieve a selected scanning angle for the circularly polarized-scanning beam (Fig. 3F, Element 360, Para [51]-[52]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to a large deflection angle and high-performance resolution.
Regarding claim 9, Wang, as modified in view of Fells and Escuti, teaches the Lidar system of claim 8, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fells, para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Wang, as modified in view of Fells and Escuti, fails to explicitly teach but Hall teaches a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction (Fig.3E, PG 354, para [49] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [49]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to detect distances at various direction/ wider deflection angle.
Regarding claim 10, Wang, as modified in view of Fells, Escuti, and Hall, teaches the Lidar system of claim 9, further comprising a voltage source configured to apply a voltage across the liquid crystal half-wave plate, wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fells, para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Regarding claim 14, Wang, as modified in view of Fells, fails to explicitly teach but Hall teaches the Lidar system of claim 8, wherein the first deflection stage is one of a plurality of deflection stages (Fig. 3F, Element 310, Para [51]-[52]), wherein each deflection stage selects a rotation direction for the polarization vector of the circularly polarized-scanning beam in order to achieve a selected deflection angle for the circularly polarized-scanning beam. (Fig. 3F, Element 360, Para [51]-[52]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to a large deflection angle and high-performance resolution.
Regarding claim 16, Wang, as modified in view of Fells and Escuti, teaches the vehicle of claim 15, wherein the first deflection stage includes a liquid crystal half-wave plate that selects the rotation direction for the polarization vector (Fells, para [150] In this embodiment the LC layer 15 is arranged with a retardance of λ/2 (λ rad), with the result that light leaving the LC layer 15 after the first pass through is circularly polarised with the opposite handedness to the light that was incident on the LC layer 15 from the first quarter wave plate 13; and para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).
Wang, as modified in view of Fells and Escuti, fails to explicitly teach but Hall teaches a liquid crystal polarized grating that deflects the scanning beam based on the selected rotation direction (Fig.3E, PG 354, para [49] “the polarization grating 354 is implemented as a Pancharatnam-Berry Phase (PBP) liquid crystal grating”) that deflects the scanning beam based on the selected rotation direction (Fig. 3E, para [49]).
It would have been obvious to further modify Wang’s Lidar system, in view of Hall, to include a liquid crystal polarized grating so that the system can be used to detect distances at various direction/ wider deflection angle.
Regarding claim 17, Wang, as modified in view of Fells, Escuti, and Hall, teaches the vehicle of claim 16, further comprising a voltage source configured to apply a voltage across the liquid crystal half-wave plate, wherein the liquid crystal half-wave plate selects the rotation direction based on the applied voltage (Fells, para [140] The LC layer 15 may be modelled as a wave-plate with an optic-axis 6 in a plane normal to the direction of propagation of an incident beam, whereby the angle (φ.sub.t) changes with the amplitude of the applied field (and hence voltage). The direction of the tilt is determined by the polarity of the applied field.).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645